DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 02/09/2021 which amended claims 1-5 and 7, cancelled claims 6 and 8 and added new claims 12-16. Claims 1-5, 7 and 9-16 are currently pending in the application for patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zakoji et al (US 2017/0205694; hereinafter referred to as Zakoji).
Regarding Claim 16, Zakoji teaches a light source device (Figure 2; Light Source Apparatus 2) comprising: 
a light source (Figure 2; First and Second Array Light Source 110 and 113); 

a housing part (Figure 9; Enclosure Member 101) with the light source fixed thereto supporting the wavelength conversion unit (see Paragraph [087]; wherein it is disclosed that the enclosure member 101 holds the first light source unit 102, the second light source unit 103, the phosphor wheel 80); 
a collection system unit (Figure 2; First Pickup Lens Unit 26) having a collection system (Figure 2; First Pickup Lens Unit 26) comprising one or more lenses (Figure 2; Pickup Lenses 26a, 26b and 26c) that collects the light output from the light source (Figure 2; First and Second Array Light Source 110 and 113) to the fluorescent material (Figure 2; Phosphor 34; Paragraph [0071]) and a holding member (Figure 5; Holder 60) that comprises a lens holding portion (Figure 5; Holding Sections 61a, 61b, and 61c) that holds one or more lenses (Figure 2; Pickup Lenses 26a, 26b and 26c) of the collection system (see Paragraph [0096]; wherein it is disclosed that the body section 61 has holding sections 61a, 61b, and 61c, which hold the lenses 26a, 26b, and 26c, respectively); and 
a moving restriction mechanism (Figure 8; Elongated Hole 76a and Pin Members 104) which restricts the amount of shift between the fluorescence material supporting substrate and the holder (see Figure 8 and Paragraph [0106]); wherein 

the wavelength conversion unit (Figure 8; Phosphor Wheel 80) is shiftably supported relative to the housing part (see Paragraph [0106]), and 
the hole (Figure 8; Elongated Hole 76a) and the protrusion (Figure 8; Pin Members 104) restrict the amount of shift of the wavelength conversion unit (see Paragraph [0106]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Saitou (US 2013/0135593) in view of Mashimo (US 2019/0391385), Chikayama et al (US 2017/0192346; hereinafter referred to as Chikayama) and Suyama et al (US 2012/0057219; hereinafter referred to as Suyama).
Regarding Claim 1, Saitou discloses a light source device (Figure 1) comprising: 
a light source (Figure 1; Laser Light Source 30); 
a wavelength conversion unit (Figure 1; Fluorescent Body Unit 10) having a fluorescent material (Figure 1; Fluorescent Body 12) excited by a light output from the 
a cooling member (Figure 1; Heatsink 16) comprising a heatsink (Figure 1; Heatsink 16) fixed to the fluorescent material supporting substrate (Figure 1; Plate 14) and releasing heat generated in the fluorescent material (see Figure 1 and Paragraph [0027]); wherein 
the wavelength conversion unit (Figure 1; Fluorescent Body Unit 10) is shiftably supported (see Paragraph [0036]).
Saitou does not expressly disclose a housing part with the light source fixed thereto supporting the wavelength conversion unit, an elastic member provided between the cooling member and the housing part; and an urging member comprising at least one spring that urges the cooling member to restrict shift of the wavelength conversion unit relative to the housing part.
Mashimo discloses a light source device (Figure 1; Lighting Device 100) comprising: 
a light source (Figure 1; Light Source 101); 
a wavelength conversion unit (Figures 1 and 10; Phosphor Wheel 111) having a fluorescent material (Figure 10; Phosphor Layer 111b) excited by a light output from the light source (Figure 1; Light Source 101) and generating fluorescence (see Paragraphs [0028], [0044] and [0070]; wherein it is disclosed that the blue laser beam emitted from the light source 101 is used as excitation light that generates fluorescence in the phosphor wheel 111 when a portion 111a of the phosphor layer 111b is irradiated with the excitation light which has passed through the lens group 107) and a fluorescent material supporting substrate (Figure 1; wherein the fluorescent material supporting substrate is the portion of phosphor wheel 111 on which phosphor layer 111b is disposed) supporting the fluorescent material (see Figure 10; wherein it can be seen that phosphor layer 111b is provided on a surface of phosphor wheel 111); and 
a housing part (Figure 10; Casing 201) with the light source (Figure 1; Light Source 101) fixed thereto supporting the wavelength conversion unit (see Figures 1 and 10; Paragraphs [0027]-[0028], [0043] and [0088]; wherein it is disclosed that the holder 110 holds the phosphor wheel 111 and is fixedly attached to the casing 201 and wherein the light source 101 is implicitly fixed to casing 201 due to the fact that the elements of lighting device 100 are not floating in free space and are inherently secured relative to one another within a shared projector housing such that light source 101 is either directly or indirectly secured to casing 201, thereby allowing for the blue laser beam emitted from the light source 101 to be used as excitation light that generates fluorescence in the phosphor wheel 111).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the light source device of Saitou to include a housing part with the light source fixed thereto supporting the wavelength conversion unit, as taught by Mashimo, wherein upon combination the wavelength conversion unit would be shiftably supported relative to the housing part because doing so would predictably protect the components of the light source device from being exposed to environmental elements.

Chikayama discloses a light source device (Figure 2; Light Source 20) comprising: a light source (Figure 2; Semiconductor Laser 21); a wavelength conversion unit (Figure 2; Phosphor Wheel 30) having a fluorescent material (Figure 2; Phosphor 32) excited by a light output from the light source (Figure 2; Semiconductor Laser 21) and generating fluorescence (see Paragraph [0045]; wherein it is disclosed that blue light emitted by blue semiconductor laser 21 passes through dichroic mirror 23, and is focused by condenser lens 24 onto phosphor wheel 30, the blue light with which phosphor 32 is irradiated excites phosphor 32 such that excited phosphor 32 emits yellow light toward condenser lens 24) and a fluorescent material supporting substrate (Figure 2; Substrate 31) supporting the fluorescent material (see Figure 2 and Paragraph [0048]; wherein it is disclosed that Phosphor 32 is applied as a layer onto metal substrate 31); and a housing part (Figure 5; Enclosure Main Body 101A) supporting the wavelength conversion unit (see Figure 5 and Paragraph [0059]; wherein it is disclosed that the phosphor wheel 30 is attached to motor holding member 120 via motor 34 and motor holding member 120 is fixed to bottom surface portion 101b of enclosure main body 101A), wherein the wavelength conversion unit (Figure 2; Phosphor Wheel 30) is shiftably supported relative to the housing part (see Paragraph [0045]; wherein it is disclosed that the phosphor wheel 30 is rotationally driven about a rotation shaft by motor 34); a cooling member (Figures 5 and 6; Heat Dissipating Fin Group 142) fixed to the fluorescent material supporting substrate (Figure 6; Substrate 31; Paragraph [0059]-[0060]; wherein both the heat dissipating fin group 142 and substrate 31 are fixed to each other by means of their connection to enclosure 101a. That is, heat dissipating fin group 142 is connected to enclosure 101a via heat exchanger holding member 150 and substrate 31 is fixed to enclosure 101a via motor holding member 120) and releasing heat generated in the fluorescent material (see Paragraph [0063]; wherein it is disclosed that heat generated in phosphor wheel 30 is transmitted via the air circulating inside enclosure 101 to heat-receiving fin group 141, the heat received by heat-receiving fin group 141 is transmitted via heat transport heat pipe group 143 to heat-dissipating fin group 142 and dissipated from heat-dissipating fin group 142 toward an external space), wherein an elastic member (Figures 5 and 6; Dustproof Sponge 160) is provided between the cooling member (Figures 5 and 6; Heat Dissipating Fin Group 142) and the housing part (see Figures 5 and 6; wherein the dustproof sponge 160 is provided between heat dissipating fin group 142 and enclosure 101a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the light source device of Saitou as modified by Mashimo to include an elastic member provided between the cooling member and the housing part, as taught by Chikayama, because doing so would fill a clearance between the heat-dissipating fin group and the lateral surface portion of the enclosure such that the entry of dust into the enclosure is suppressed (see Chikayama Paragraph [0064]).

Suyama discloses a light source device (Figure 1; Green Laser Light Source Unit 2) comprising:
a light source (Figure 1; Semiconductor Laser 31);
a wavelength conversion unit (Figure 1; Wavelength Converting Device 35) having a fluorescent material (see Paragraph [0090])
a housing part (Figure 1; Cover Member 39);
an urging member (Figure 9A-9C; Coil Spring 58) comprising at least one spring (Figure 9A-9C; Coil Spring 58) that urges the wavelength conversion unit (Figure 1; Wavelength Converting Device 35) to restrict shift of the wavelength conversion unit (Figure 1; Wavelength Converting Device 35 [which is held by the wavelength converting device holder 57]) relative to the housing part (see Paragraph [0107]; wherein it is disclosed that the wavelength converting device holder 57 is retained by being pressed against the holder support portion 59 under a spring force of a compression coil spring 58 which is interposed between a concave mirror support portion 60 and the wavelength converting device holder 57 in a compressed state so as to urge the wavelength converting device holder 57 against the holder support portion 59).
It would have been obvious to one of ordinary skill in the art before the effective fling date of the instant invention to modify the light source device of Saitou as modified by Mashimo and Chikayama to include an urging member comprising at least one 
Regarding Claim 2, Saitou as modified by Mashimo, Chikayama and Suyama discloses the limitations of claim 1 as detailed above. 
Saitou further discloses a shift mechanism (Figure 1; Driving Mechanism 20) comprising a movable slider (Figure 1; First and Second Motor 22 and 23) that shifts the wavelength conversion unit (Figure 1; Fluorescent Body Unit 10) relative to the housing part (see Paragraph [0036]).
Regarding Claim 3, Saitou as modified by Mashimo, Chikayama and Suyama discloses the limitations of claim 1 as detailed above.
Saitou further discloses a collection system unit (Figure 1; Light Collection Optical System 36) having a collection system comprising one or more lenses that collects the light output from the light source (Figure 1; Laser Light Source 30) to the fluorescent material (see Paragraph [0031]; wherein it is disclosed that laser beam 32 emitted from laser light source 30 permeate through dichroic mirror 38, and through light collection optical system 36 to enter fluorescent body 12. Fluorescent light 18 generated at fluorescent body 12 enters light collection optical system 36 again to be reflected by dichroic mirror 38).

Mashimo discloses a collection system unit (Figures 1 and 10; Lens Group 107 and Lens Barrel 108) having a collection system (Figures 1 and 10; Lens Group 107) comprising one or more lenses that collects the light output from the light source (Figure 1; Light Source 101) to the fluorescent material (Figure 10; Phosphor Layer 111b; Paragraphs [0030] and [0032]; wherein it is disclosed that the blue laser beam emitted from the light source 101 is incident, as substantially parallel light beam, on the wavelength selective polarization separation element 105, is reflected by the wavelength selective polarization separation element 105 and is guided to the quarter wave plate 106, transmitted through the quarter wave plate 106 and is incident on the phosphor wheel 111 via the lens group 107) and a holding member (Figures 1 and 10; Lens Barrel 108) that comprises a lens holding portion (see Figures 1 and 10) that holds one or more lenses of the collection system (see Paragraph [0035]; wherein it is disclosed that the lens group 107 is accommodated in the lens barrel 108), wherein 
the holding member (Figures 1 and 10; Lens Barrel 108) is fixed to the housing part (see at least Paragraph [0088]; wherein it is disclosed that the member, in which the lens barrel 108, the side plate 109, and the holder 110 are integrated, is fixedly attached to the casing 201 by an adhesive, fitting or screwing).

Regarding Claim 4, Saitou as modified by Mashimo, Chikayama and Suyama discloses the limitations of claim 3 as detailed above.
Saitou as modified by Mashimo, Chikayama and Suyama as applied to claim 3 does not expressly disclose a further elastic member is provided between the holding member and the fluorescent material supporting substrate.
Mashimo discloses a further elastic member (see Paragraph [0092]; wherein the first elastic member is referred to as the vibration proof member) is provided between the holding member (Figures 1 and 10; Lens Barrel 108) and the fluorescent material supporting substrate (see Figures 1 and 10 and Paragraphs [0043] and [0092]; wherein it is disclosed that the holder 110 holds the drive section 112 and the phosphor wheel 111 coupled to the drive section 112 and wherein it is further disclosed that the lens barrel 108 is fixed to the holder 110 via a vibration-proof member such as vibration-proof rubber or vibration-proof gel. With this configuration the vibration-proof member is disposed between the lens barrel 108 and the portion of phosphor wheel 111 on which phosphor layer 111b is disposed due to the structural connections facilitated by the holder 110 and the drive section 112).

Regarding Claim 5, Saitou as modified by Mashimo, Chikayama and Suyama discloses the limitations of claim 3 as detailed above.
Saitou as modified by Mashimo, Chikayama and Suyama as applied to claim 3 does not expressly disclose an another elastic member is provided between the holding member and the housing part.
Mashimo further discloses an another elastic member (see Paragraph [0092]; wherein the another elastic member is referred to as the vibration proof member) is provided between the holding member (Figures 1 and 10; Lens Barrel 108) and the housing part (see Figures 1 and 10 and Paragraph [0092]; wherein it is disclosed that when the lens barrel 108 is fixed to one of the side plate 109 and the holder 110, the lens barrel 108 may be fixed via a vibration-proof member such as vibration-proof rubber or vibration-proof gel. That is, when the lens barrel 108 is fixed to the holder 110 the vibration proof member is provided between the lens barrel 108 and the top surface of casing 201 and when the lens barrel 108 is fixed to the side plate 109 the vibration 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the light source device of Saitou as modified by Mashimo, Chikayama and Suyama as applied to claim 3 such that another elastic member is provided between the holding member and the housing part, as taught by Mashimo, because doing so would prevent the lens group, which is accommodated in the lens barrel, from being displaced due to the vibrations and to prevent the reduced fluorescence condensing efficiency caused by the displacement of the lens group (see Mashimo Paragraph [0092]).
Regarding Claim 7, Saitou as modified by Mashimo, Chikayama and Suyama discloses the limitations of claim 1 as detailed above.
Saitou as modified by Mashimo, Chikayama and Suyama discloses an urging member (Suyama Figure 9A-9C; Coil Spring 58) comprising at least one spring (Suyama Figure 9A-9C; Coil Spring 58) that urges the wavelength conversion unit (Suyama Figure 1; Wavelength Converting Device 35) to restrict shift of the wavelength conversion unit (Suyama Figure 1; Wavelength Converting Device 35 [which is held by the wavelength converting device holder 57]) relative to the housing part (see Suyama Paragraph [0107]; wherein it is disclosed that the wavelength converting device holder 57 is retained by being pressed against the holder support portion 59 under a spring force of a compression coil spring 58 which is interposed between a concave mirror support portion 60 and the wavelength converting device holder 57 in a compressed 
Although Saitou as modified by Mashimo, Chikayama and Suyama does not expressly disclose a further urging member, the aforementioned combination of references does disclose the use of an urging member comprising at least one spring that urges the wavelength conversion unit to restrict shift of the wavelength conversion unit. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to duplicate the urging member taught by Saitou as modified by Mashimo, Chikayama and Suyama for the purpose of urging the wavelength converting device holder against the holder support portion, thereby predictably preventing unwanted movement of the wavelength converting device (see at least Suyama Paragraph [0107]).
Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Regarding Claim 9, Saitou as modified by Mashimo, Chikayama and Suyama discloses the limitations of claim 1 as detailed above.
Saitou further discloses the fluorescent material (Figure 1; Fluorescent Body 12) includes a plurality of fluorescent material layers (see Figures 4, 8, 9, 11, 12; wherein it is disclosed that the fluorescent body 12 comprises two types of fluorescent bodies 12a and 12b), and the plurality of fluorescent material layers (Figures 4, 8, 9, 11 and 12; Fluorescent Bodies 12a and 12b) are respectively placed side by side in shift directions 
Regarding Claim 10, Saitou as modified by Mashimo, Chikayama and Suyama discloses the limitations of claim 1 as detailed above.
Saitou further discloses the fluorescent material (Figure 1; Fluorescent Body 12) has a shape elongated along shift directions of the wavelength conversion unit (Figure 1; Fluorescent Body Unit 10) relative to the housing part (see Figures 3, 4, 8, 9, 11 and 12; Paragraph [0034]).
Regarding Claim 11, Saitou as modified by Mashimo, Chikayama and Suyama discloses the limitations of claim 1 as detailed above.
Saitou further discloses a projector (Figure 13) comprising the light source device according to claim 1 (see Claim 1 rejection above); a light modulation device (Saitou Figure 13; DMD 200) that modulates the light from the light source device according to image information (see Paragraph [0072]); and a projection optical device (Saitou Figure 13; Projection Lens 224) that projects the light modulated by the light modulation device (see Figure 13 and Paragraphs [0072] and [0080]).
Regarding Claim 12, Saitou as modified by Mashimo, Chikayama and Suyama discloses the limitations of claim 11 as detailed above.
Saitou further discloses said light modulation device (Saitou Figure 13; DMD 200) comprises a plurality of lights (see Paragraph [0072]; wherein said DMD 200 comprises red, green and blue lights).
Regarding Claim 13, Saitou as modified by Mashimo, Chikayama and Suyama discloses the limitations of claim 11 as detailed above.

Regarding Claim 14, Saitou as modified by Mashimo, Chikayama and Suyama discloses the limitations of claim 11 as detailed above.
Saitou further discloses said projection optical device (Saitou Figure 13; Projection Lens 224) comprises one or more projection lenses (see Paragraph [0080]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Saitou (US 2013/0135593) in view of Mashimo (US 2019/0391385) and Suyama et al (US 2012/0057219; hereinafter referred to as Suyama).
Regarding Claim 15, Saitou discloses a light source device (Figure 1) comprising: 
a light source (Figure 1; Laser Light Source 30); 
a wavelength conversion unit (Figure 1; Fluorescent Body Unit 10) having a fluorescent material (Figure 1; Fluorescent Body 12) excited by a light output from the light source (Figure 1; Laser Light Source 30) and generating fluorescence (see Paragraph [0027]) and a fluorescent material supporting substrate (Figure 1; Plate 14) supporting the fluorescent material (see Figure 1); 
a cooling member (Figure 1; Heatsink 16) comprising a heatsink (Figure 1; Heatsink 16) fixed to the fluorescent material supporting substrate (Figure 1; Plate 14) and releasing heat generated in the fluorescent material (see Figure 1 and Paragraph [0027]); wherein 

Saitou does not expressly disclose a housing part with the light source fixed thereto supporting the wavelength conversion unit, and an urging member comprising at least one spring that urges the cooling member to restrict shift of the wavelength conversion unit relative to the housing part, wherein the wavelength conversion unit is shiftably supported relative to the housing part.
Mashimo discloses a light source device (Figure 1; Lighting Device 100) comprising: 
a light source (Figure 1; Light Source 101); 
a wavelength conversion unit (Figures 1 and 10; Phosphor Wheel 111) having a fluorescent material (Figure 10; Phosphor Layer 111b) excited by a light output from the light source (Figure 1; Light Source 101) and generating fluorescence (see Paragraphs [0028], [0044] and [0070]; wherein it is disclosed that the blue laser beam emitted from the light source 101 is used as excitation light that generates fluorescence in the phosphor wheel 111 when a portion 111a of the phosphor layer 111b is irradiated with the excitation light which has passed through the lens group 107) and a fluorescent material supporting substrate (Figure 1; wherein the fluorescent material supporting substrate is the portion of phosphor wheel 111 on which phosphor layer 111b is disposed) supporting the fluorescent material (see Figure 10; wherein it can be seen that phosphor layer 111b is provided on a surface of phosphor wheel 111); and 
a housing part (Figure 10; Casing 201) with the light source (Figure 1; Light Source 101) fixed thereto supporting the wavelength conversion unit (see Figures 1 and 10; Paragraphs [0027]-[0028], [0043] and [0088]; wherein it is disclosed that the holder 110 holds the phosphor wheel 111 and is fixedly attached to the casing 201 and wherein the light source 101 is implicitly fixed to casing 201 due to the fact that the elements of lighting device 100 are not floating in free space and are inherently secured relative to one another within a shared projector housing such that light source 101 is either directly or indirectly secured to casing 201, thereby allowing for the blue laser beam emitted from the light source 101 to be used as excitation light that generates fluorescence in the phosphor wheel 111).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the light source device of Saitou to include a housing part with the light source fixed thereto supporting the wavelength conversion unit, as taught by Mashimo, wherein upon combination the wavelength conversion unit would be shiftably supported relative to the housing part because doing so would predictably protect the components of the light source device from being exposed to environmental elements.
Saitou as modified by Mashimo does not expressly disclose that an urging member comprising at least one spring urges the cooling member to restrict shift of the wavelength conversion unit relative to the housing part.
Suyama discloses a light source device (Figure 1; Green Laser Light Source Unit 2) comprising:
a light source (Figure 1; Semiconductor Laser 31);
a wavelength conversion unit (Figure 1; Wavelength Converting Device 35) having a fluorescent material (see Paragraph [0090])
a housing part (Figure 1; Cover Member 39);
an urging member (Figure 9A-9C; Coil Spring 58) comprising at least one spring (Figure 9A-9C; Coil Spring 58) that urges the wavelength conversion unit (Figure 1; Wavelength Converting Device 35) to restrict shift of the wavelength conversion unit (Figure 1; Wavelength Converting Device 35 [which is held by the wavelength converting device holder 57]) relative to the housing part (see Paragraph [0107]; wherein it is disclosed that the wavelength converting device holder 57 is retained by being pressed against the holder support portion 59 under a spring force of a compression coil spring 58 which is interposed between a concave mirror support portion 60 and the wavelength converting device holder 57 in a compressed state so as to urge the wavelength converting device holder 57 against the holder support portion 59).
It would have been obvious to one of ordinary skill in the art before the effective fling date of the instant invention to modify the light source device of Saitou as modified by Mashimo to include an urging member comprising at least one spring that urges the wavelength conversion unit to restrict shift of the wavelength conversion unit relative to the housing part, as taught by Suyama wherein upon combination the urging member would urge the cooling member taught by Saitou, because doing so would urge the wavelength converting device holder against the holder support portion, thereby predictably preventing unwanted movement of the wavelength converting device (see at least Suyama Paragraph [0107]).

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7, 9-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648.  The examiner can normally be reached on Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882